*768The opinion of the Court was delivered by
Todd, J.
This is an action in declaration of simulation, in which the plaintiff, an alleged creditor of the defendant Monis, seeks to have declared simulated and void a conveyance of certain property described in the petition, from Morris to his co-defendant, Lucius.
There is a motion to dismiss the appeal on the ground that the matter in dispute is under the lower limit of the jurisdiction of this court.
It is true that the debt sued for is under $2000, but the property embraced in the alleged sale, according to the pleadings and the estimates by several witnesses on the trial, exceeds that sum; and this' latter fact or consideration, determines the question of jurisdiction in favor of the demand in suit.
The motion to dismiss is therefore denied.